No. 81-230
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1981



IN RE THE MARRIAGE OF
MARIAN L. EVERT,
               Petitioner and Appellant,
      -vs-
EARL H. EVERT,
               Respondent and Respondent.




Appeal from:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead, The Honorable
               J. M. Salansky, Judge presiding.

Counsel of Record:
     For Appellant:
               James C. Bartlett; Hash, Jellison, O'Brien        &
               Bartlett, Kalispell, Montana

      For Respondent;
               14oore   &   Doran, Kalispell , Montana



                                   Submitted on Briefs:    October 22, 1981
                                                Decided:   May 13, 1982
Mr. Justice Daniel J. Shea delivered the Opinion of the Court.

     The wife appeals the Flathead County District Court's
amended decree of dissolution because there was not sub-
stantial evidence to support its division of marital property.
We vacate the judgment of the District Court because it
failed to determine the net worth of the marital estate and
because it was clearly unadvised of the current values of
the parties' assets.
     The wife, currently 58 years old, married the respondent,
currently 43 years old, in 1974.   The District Court found
that she brought into this marriage a home with an equity of
$30,000, savings of $13,000, $5,800 in cash, a 1966 Ford
Galaxy worth $800, and $4,000 worth of furnishings.   The
District Court determined that the husband brought into the
marriage a trailer and 2 1/2 acres of land with an equity of
$21,000, a 1973 Dodge pickup worth $600, a farm truck worth
$600, an $800 boat, 2 head of cattle, and a $2,000 interest
in a retirement home.   The court found that he also owed
$4,000 in debts at this time.   During the course of their 3
1/2 year marriage, the parties purchased a 16 acre parcel of
land, and constructed a small, mobile home park on it. They
also purchased assorted equipment, appliances, a car, antiques,
and other personalty during the marriage.
     The court awarded the wife her home and furnishings,
her 1966 Ford Galaxy, her savings and checking accounts, and
most of the major appliances purchased during the marriage.
The court, however, did not place any current values on
these items.   The husband was awarded the 2 1/2 acre parcel
of land with trailer, the boat, his savings and checking
accounts, and the car, equipment and antiques purchased
during the marriage.    Again, the court did not place current
values on these items.    The husband was also awarded the 16
acre parcel of land purchased during the marriage, and was
ordered to pay the wife $8,500 in exchange for her interest
in that property.   The court found that the property's
purchase price was $21,500 and its current value was $40,000.
The balance remaining unpaid on the property when the parties
separated was $14,379.    The court later amended its findings
to include that the parties' net worth at separation was

$101,600.
    Although the wife presents several issues for our
consideration, we need not discuss them because we hold that
the court acted arbitrarily by failing to place current
values on the parties' assets.     We can only speculate upon
how the court determined that the parties' net worth at
separation was $101,600, since no values were placed on the

wife's home, the husband's 2 1/2 acre parcel, and the parties'
personalty at the date of separation.
     In the absence of a valid, written separation agreement,
the trial court must value - the marital assets and deter-
                           all
mine the parties' net worth based upon those valuations.

Section 40-4-201, MCA; Cook v. Cook (1980), - Mont . -I


614 P.2d 5i1, 37 St.Rep. 1180; Miller v. Miller (1980), -
       ,
Mont. - 616 P.2d 313, 37 St.Rep. 1523.
     The District Court's judgment is vacated and we remand
for a proper determination of the parties' net worth before

the assets are divided.




We Concur:



                               \
     Chief ~ustike